Title: From George Washington to John Rutledge, 12 September 1780
From: Washington, George
To: Rutledge, John


                        

                            
                            Dear Sir
                            Head Quarters Bergen County 12th Septr 1780
                        
                        I had the pleasure, a few days ago, of receiving your Excellency’s favor of the 27th Augt from
                            Philadelphia. I am extremely sorry that circumstances did not admit of your intended visit to the Army, as I could, in a
                            personal conference, have entered more minutely into a detail of our Affairs, than I can with safety commit to paper.
                        Your Excellency may rest assured, that I am fully impressed with the importance of the southern states, and
                            of course with the necessity of making every effort to expel the Enemy from them. The late unlucky affair near Campden
                            renders their situation more precarious, and calls for every exertion to stop, at least, the further progress of the
                            British Army. It is to be wished that the composition of our force in this quarter, our resources, and the present
                            situation of the Fleet and Army of our Ally admitted of an immediate and sufficient detachment, not only to answer the
                            purpose I have just mentioned, but to carry on operations of a more serious and extensive nature. But this not being the
                            case, for reasons which must be obvious to you, let it suffice that your Excellency be informed, that our views tend
                            ultimately to the southward; In the mean time, our endeavours, in that quarter, should be directed, rather to checking the
                            progress of the enemy by a permanent, compact and well organized body of Men, than attempting immediately to recover the
                            State of south Carolina, by a numerous Army of Militia, who besides being inconceivably expensive are too fluctuating
                            and undisciplined to oppose one composed chiefly of regular troops. I would recommend to you therefore to make use of
                            your influence with the States from Maryland Southward to raise without delay at least five thousand Men for the War if
                            it can be effected; if not for as long a time as possible. These with the Militia in the Vicinity, would answer the
                            purpose I have last mentioned, and would in proper time make a useful body either to form a diversion in favor of or to
                            cooperate with a force upon the coast. I have hinted the outlines of a plan to your Excellency, which for many reasons
                            should be, in general, kept to yourself: You will oblige me by informing yourself as accurately as possible what may be the
                            present resources of the Country as to Meat, Corn, Wheat or Rice, and transportation as I suppose circumstances may have
                            occasioned a considerable change. And if it is possible to form Magazines of either it should be done especially of salt
                            Meat, which is an Article as essential to military operations, that the States of Virginia and North Carolina should be
                            requested to lay up as soon as the weather will permit at least 4000 Barrels in proportion to their respective Abilities.
                            You will also be pleased to endeavour to gain a knowledge of the force of the Enemy—the posts they occupy, the nature and
                            state of these posts, and the reinforcements they may probably derive from the people of the Country. As you receive these
                            several intelligences, you will be pleased to communicate them to me—with your opinion of the best place for debarking
                            Troops in case of an Expedition agt the enemy in the Southern States, and the names of Persons in that Qr whose
                            opinion & advice may be serviceable in such an event. With much esteem & regd I am Dr Sir Yr Most Obt & H.
                            Servt
                        
                            G. W.
                        
                    